department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date uil code date taxpayer_identification_number person to contact identification_number contact telephone number certified mail- return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated may 20xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx the revocation of your exempt status was made for the following reason s you have failed to demonstrate that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of your officers directors or other private shareholders and individuals as required by sec_501 c of the code in addition your activities more than insubstantially further non-exempt purposes in that you operate primarily for the benefit of private rather than public interests including private fundraising entities a professional management company and a for-profit vendor and coordinator of non-cash gift-in-kind services contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file form_1120 u s_corporation income_tax return these returns should be filed with the appropriate service_center for tax_year ended december 20xx and for all years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under section of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the st day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely margaret von lienen director eo examinations letter catalog number 34198j internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations sw 6th court tege group plantation fl department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely stephen a martin acting director eo examinations letter rev catalog number 34809f form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended december 20xx issues whether sec_501 is operated exclusively for exempt purposes described within whether purpose is engaged primarily in activities that accomplish an exempt whether sec_6001 and complied with record keeping requirements as required under facts secretary of state the articles of incorporation provided that its purpose background on february 20xx incorporation with the was to promote charity education and charitable causes by assisting united_states military veterans in their education training employment placement and general assimilation into civilian life through any and all means consistent with its classification as an organization exempt from federal income_taxation under sec_501 c of the internal_revenue_code the articles also state the corporation may receive property by gift devise or bequest invest or reinvest the same and apply the income and principal thereof as the board_of the directors may from time to time determine either directly or through contributions to any charitable organizations exclusively for charitable and educations purposes filed original articles of secretary of state for the following november 20xx- name changed to may 20xx - new assumed named changed to march 20xx- principal address changed from filed several articles of amendment with the to on august 20xx state the articles of incorporation provided that its purpose was to promote charity education and charitable causes by assisting united_states military veterans in their education training employment placement and general assimilation into civilian life filed articles of incorporation with the secretary of form_1023 application on march 20xx application_for recognition of exemption under sec_501 c of the internal_revenue_code with the internal_revenue_service as indicated above would later become filed a form_1 stated the following in it sec_1 form 886-a catalog number 20810w page_1_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended december 20xx primary activity- training classes will be provided directly and the organization further intends to develop in-home classes via videos primarily created and disseminated in dvd format anticipated that activity will compromise of the organization's overall time and program service expense organization will also provide services designed to assist veteran in obtaining job placement either directly or in cooperation with other similar organization anticipated that activity will compromise of its overall time and program service expenditures fundraising programs- personal solicitation foundation and government grant appeals internet and email in a letter dated may 20xx was recognized by the service as exempt from federal_income_tax as an organization described in sec_501 c of the internal_revenue_code program activities in a letter dated november 20xx was notified that its form_990 for the tax_year ended december 20xx had been selected for examination the examination was conducted via office correspondence because recently relocated the organization from the president of had to after several extension requests i received responses to information document requests from the power_of_attorney at that time a telephone interview with understanding of the organization's activities during the tax_year ended december 20xx i transcribed on information_document_request and mailed it to the interview i conducted with on february 20xx on june 20xx i conducted president of to get an and on july 20xx for comments clarification or did not additional documentation during the interview there were several questions that know the answers to and he referred me to the accountant submitted a new form_2848 on july 20xx to take over as power_of_attorney for in an email dated october 20xx stated that there are many issues and determinations made by irs that we dispute the factual basis has not provided any documentation to support his claim to date and has not responded to the numerous outstanding information document requests issued there were several information document requests issued to examination and to date requests has not responded completely to the document during the course of the specifically the following requested information has not been furnished idr exhibit identify and explain each of the programs events and or activities you conducted during the tax_year ended december 20xx please provide details and supporting documentation for the following expense items management fees dollar_figure legaldollar_figure accounting dollar_figure otherdollar_figure traveldollar_figure idr3 exhibit idr4 provide copies of inventories of gifts-in-kind you acquired or received and inventories of gifts-in-kind that you donated or delivered to end users provide bills of lading or other shipping invoices to and from your facilities facility rental contracts or other storage contracts i agreements and other documents relating to the collections or transfer of these gifts-in-kind both from donors to you and from you to other donees i conducted a telephone interview with on june 20xx and have attached the transcript below there form 886-a catalog number 20810w page_2_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended december 20xx i exhibit idr5 exhibit idr6 exhibit lor exhibit idr8 exhibit were several questions that he did not know the answers and he referred me to the accountant have attempted to contact several times and left several messages but have not received a return call to date please review the interview transcript and provide any comments clarification or additional documentation as you deem necessary i am unable to make a determination on whether your organization continues to operate in accordance with c qualifications based on the information received thus far and from conducting an interview with your president i have attached your organization's detenmination application filed with on march 20xx for your records please thoroughly review the attached determination application and provide the following a detailed written description of each program and activity your organization conducted during the examination year ended december 20xx borrower and entered into on september 20xx repayments to provide documentation to support to each program and activity your organization conducting during the examination year ended december 20xx i obtained a promissory note between the amount ofdollar_figure interest were to be as follows dollar_figure dollar_figure dollar_figure dollar_figure the entire amount of principal shall be repaid by june 20xx on or before september 20xx on or before december 20xx on or before march 20xx on or before june 20xx lender in without what was the purpose of the loan from provide a copy of the cancelled check wire transfer etc to substantiate loan from to provide schedule of loan repayments from please provide invoices receipts expense reports etc for the following expenses in 20xx to to travel_expenses dollar_figure mealsdollar_figure insurancedollar_figure during the examination of your books_and_records for the year ended december 20xx i detenmined that you paid the following individuals and attorney fees in excess of dollar_figure required for services provided and did not issue form sec_1 099-misc as i please provide the following i amount dollar_figure dollar_figure dollar_figure i submit delinquent fonm sec_1 099-misc and forms for the individuals and corporation you have obtained a valid tin for payments made during 20xx also submit a check in the amount ofdollar_figure a b for failure_to_file correct forms dollar_figure for each for and sec_6722 for failure to furnish correct returns dollar_figure for each for payable to the united_states treasury for penalties under section on july 20xx i contacted to submit the form for processing to date has not submitted the requested fonm i have spoken to and left voicemails on several occasions to get the corrected form_2848 i cannot discuss specific matters about your examination with on july 20xx and requested that he make minor changes to the form_2848 in order for me submitted a fonm to takeover power_of_attorney for until and valid fonm is submitted if your organization still wants must be submitted i have included the suggested line items to include on new form_2848 below to represent you a new form_2848 with new signatures and a current date i description of matters i i tax form number years or periods 20xx-20xx 20xx-20xx form 886-a catalog number 20810w page_3_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended december 20xx your organization has not submitted requested documents for the following form_4564 information document requests information document reauest idr idr s idr idr date submitted july 20xx july 20xx july 20xx july 20xx information due_date july 20xx july 20xx august 20xx august 20xx your organization was granted a day extension as requested by please submit our resqonses to idrs no later than october 20xx on july 20xx idr9 exhibit idr exhibit failure to provide the reauested documentation may result in the revocation of vour organization's tax-exempt status on july 20xx i sent third party contact letters to all the organizations donated gifts in_kind to during 20xx i requested all documentation related to any gift in_kind donations they made or received from market_value of items donated contracts acknowledgement letters em ails bills of lading or other shipping invoices etc during 20xx including but not limited to inventory list of donated items fair either received or i have endosed copies of the responses received from your gifts in_kind donors and recipients please thoroughly review the attached documents and submit any comments regarding the accuracy of the documents within days from the date of this letter attached i drs neither to any of my phone calls or letters has several information document requests that are extremely past due please see nor your power_of_attorney has responded please provide outstanding information as soon as possible failure to provide the requested documentation may result in the revocation of your organization's tax-exempt status on its form_990 return for the tax_year ended december 20xx described its primary purpose and program achievements as follows has organization's mission mission is to help motivate and offer assistance programs to disabled veterans in order to assist the service related disabled veterans in regaining their position back into society program service expenses exempt_purpose achievements support and help service related veterans facilitated donations of clothing personal health and hygiene products to the in addition provided medical_supplies to homeless veterans promoted and provided to the public through its website a booklet designed to help veterans deal with post-traumatic stress disorder dollar_figure gifts-in-kind activities accounted for dollar_figure mentioned above of thedollar_figure in program service expenses gifts-in-kind entered into a contract with kind services on their behalf which enabled requested equipment food and food supplements clothing shoes shelters and disaster relief items to receive donated good to obtain donations of medicine medical_supplies medical to handle gifts-in- acted as an in-house gifts-in-kind department provided the following services find and process at the request of donation that are listed in specified goods available for request for donation letter form 886-a catalog number 20810w page_4_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended december 20xx audit the value of donated goods according to fair value measurements as explained in fasb handle logistics and arrange the shipping and handling of goods to the consignee of their choice handle the processing of all documentation did not submit required schedule b- schedule of contributors schedule supp ementa nformation on grants and other assistance to organizations governments and individuals in the united_states or schedule f- statement of activities outside of the united_states with the form_990 filed for the tax_year ended december 20xx to disclose gifts-in-kind donors and recipients during the year under examination records showed it incurred the following gifts- in-kind expenses shipping costs and refund gifts-in-kind total gifts in_kind total program services contributions from the following sources records also showed the same dollar_figure in gifts-in-kind as non-cash gifts-in-kind total gifts in_kind ' the gifts-in-kind amounts reported as revenue and expenses on could not be verified based on all documentation obtained from various sources during the examination the records provided by were incomplete and some were contradictory form_990 did not provide complete shipping documentation to verify what was shipped and signatures of recipients the records also contained two confirmations of shipment letters with the same date from addressing the same gifts-in- kind reference number but listing different recipient organizations in addition provided records for dollar_figure in gifts-in-kinds it claims it received and distributed in the examination year but this amount was not included on the form_990 or any of the accountant's reports exhibit to third party contact letters were mailed to all donor and recipient organizations stated it conducted gifts-in-kind activities with during the tax_year december 20xx after several attempts were made to obtain complete documentation from a majority of the form 886-a catalog number 20810w page_s_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended december 20xx responses received from the third parties were also incomplete and inconsistent with records see exhibit for third party responses provided the exact records as irrelevant wrong information on october 20xx information_document_request along with copies of third party responses was mailed to accuracy of the documents neither date requesting comments regarding the nor its power_of_attorney has responded to was the only organization that the other responders provided incomplete sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements as such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 a of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 e of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees an shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 h of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 g b concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an form 886-a catalog number 20810w page__ _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended december 20xx organization previously held exempt on the grounds that the organization has not established that it is observing conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax revproc_80_25 1980_1_cb_667 section dollar_figure states that a ruling or determination_letter recognizing exemption may not be relied upon if there is a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization section dollar_figure further states that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change government's position in order for an organization to retain its exempt status it must demonstrate to the service that it meets both the organizational and the operational tests described what it had done on its forms however the records did not support the existence of most of the activities did not provide any documentation to justify its stated exempt_purpose achievements of providing support and help service related veterans facilitated donations of clothing personal health and hygiene products to the homeless veterans promoted and provided to the public through its website a booklet designed to help veterans deal with post-traumatic stress disorder as reported on the form_990 for the tax_year ended december 20xx in addition provided medical_supplies to gifts-in-kinds activities conducted by a paid for-profit organization appeared to be primary exempt activity failed to appropriately disclose these activities by filing required schedules b i and f the fact that these schedules were not included renders was unwilling or unable to produce the the incomplete additionally records necessary to support and substantiate the gifts-in-kind activities the gifts-in-kind records provided by its accountant and third-party sources were incomplete and inconsistent revrul_59_95 states that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status taxpayer's position position has not been determined form 886-a catalog number 20810w page_ _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended december 20xx conclusion is not operated exclusively for c exempt purposes an organization cannot be recognized as exempt under sec_501 of the code unless its shows that it is operated exclusively for charitable education or other exempt purposes among other things activities must demonstrate conclusively that it meets the operational_test of sec_1_501_c_3_-1 of the regulations based on the information secured during the examination we conclude that did not meet the operational_test specified under the code sec_6011 and sec_6033 the regulations thereunder therefore the exempt status granted to should be revoked effective from january 20xx also failed to comply with the recording requirements if the revocation is sustained ending december 20xx and after is required to file forms for the years form 886-a catalog number 20810w page_jl_ publish no irs gov department of the treasury-internal revenue service
